Citation Nr: 0103055	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1919 to 
December 1935.  He was subsequently transferred to the Fleet 
Reserve and retired in January 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law provides that, in pertinent part, upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

The Court has also held that service records are to be 
requested in all cases, as these are records that are 
considered to be in VA custody.  See McCormick v. Gober, 
14 Vet. App. 39 (2000).  

In the case at hand, it is unclear as to whether the RO has 
obtained all of the veteran's service records.  In 
particular, the appellant has submitted two service records 
not previously of record, and has subsequently referred to 
other pertinent service records which may aid in 
substantiating her claim.  In general, she has essentially 
contended that the veteran did serve for the required type of 
service during a period of war for the purpose of 
establishing basic entitlement for nonservice-connected death 
pension benefits.  See 38 C.F.R. § 3.3(a)(4)(i).  In 
particular, she has cited to these records as indicating that 
the veteran was recommended to a combat force.  

The RO should have advised the appellant to submit these 
additional documents.  The RO should also attempt to locate 
where such records are and obtain them, as it appears that 
they are pertinent to the issue at hand.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); McCormick, supra.  

The Board also notes that the National Personnel Records 
Center's (NPRC) has not clearly verified the character of the 
veteran's service after his retirement from active duty in 
December 1935.  

The record shows that the veteran served in the Fleet Reserve 
from December 1935 to January 1949.  A portion of this period 
of service was during a period of World War II.  

In its most recent verification, NPRC noted that the veteran 
had 30 years of active and inactive service; however, the 
NPRC made no clear determination as to the specific nature of 
any of the veteran's service from December 1935 through 
January 1949; namely whether it was active duty, active duty 
for training, inactive duty for training, inactive, or any 
other status.  

In light of the appellant's reference to pertinent service 
records that are not on file, the Board is of the opinion 
that further development is warranted in order to better 
clarify the nature of all of the veteran's service following 
his retirement from active duty in December 1935, and whether 
any such service could be considered active duty service.  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the appellant 
to identify the names, addresses, and any 
other pertinent information pertaining to 
anyone who may possess additional records 
pertinent to her claim.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


In particular, the RO should ask the 
appellant to submit copies of any service 
records she possesses, in particular the 
service record extracts she referred to 
in her substantive appeal and elsewhere 
in the record, including but not 
necessarily limited to her citations to 
AR I pp. 94, 95, and 96; AR I p. 12; and 
AR I pp. 91 and 161.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should send general requests 
for all service records, to the Naval 
Reserve Personnel Center (NRPC), Naval 
Military Personnel Command in Washington, 
DC, or to any other sources where it is 
determined such records may be found.  
See M21-1, Part III, para. 4.01(d).  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  




3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

4.  Thereafter, the RO should send all 
relevant records to the NPRC and request 
that they specifically verify the nature 
of the veteran's service in the Fleet 
Reserve from December 1935 to January 
1949.  The NPRC should be specifically 
asked to describe the nature of that 
service as specifically as possible.  The 
NPRC should describe the character of his 
service (i.e. active duty, active duty 
for training, inactive duty for training, 
inactive duty, etc.) from December 1935 
to January 1945, and provide the dates of 
each period of service.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (November 17, 2000); Stegall, supra.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of basic eligibility for VA 
nonservice-connected death pension 
benefits.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


